Levine, J. P.
(dissenting). The majority correctly holds that Supreme Court’s rationale for denying plaintiff’s application for increased support, on the basis of full faith and credit and collateral estoppel, was erroneous. Nonetheless, the majority rules that the result was proper, apparently on the ground that the granting of the divorce in Pennsylvania terminated any existing matrimonial proceedings in New York and, therefore, the New York court lacked personal jurisdiction over plaintiff to impose any further obligation of defendant’s support. The majority’s suggestion that, despite the denial of her application, defendant may still have a New York remedy by bringing a proceeding for postforeign divorce maintenance pursuant to Domestic Relations Law § 236 (B) (2) is unrealistic, in view of the distinct unlikelihood that personal jurisdic*398tion over plaintiff, now a Pennsylvania resident, could be acquired in this State in a new proceeding under section 236 (B) (2).
Under these circumstances, and in the interest of justice, we should have converted defendant’s support-related application herein to a proceeding for postforeign divorce maintenance under Domestic Relations Law § 236 (B) (2), reversed Supreme Court’s dismissal and remitted for trial or other disposition of the request for maintenance. Clearly, defendant’s moving papers on her application for increased support were amply sufficient to provide plaintiff with notice of the relief sought and of the facts upon which the application was based, and thereby fulfilled the purpose of any pleading necessary to initiate a proceeding for postdivorce maintenance (see, Matter of Marmo v Department of Envtl. Conservation, 134 AD2d 260, 261). Thus, the form in which defendant’s application was made should not prevent her from litigating the merits of the application (see, supra).
Nor is relief barred here because of lack of personal jurisdiction over plaintiff with respect to defendant’s application, as the majority apparently concludes. Uncontestably, upon his motion for reargument plaintiff submitted papers opposing defendant’s application on the merits and thereby personally submitted himself to the jurisdiction of the court (see, Siegel, NY Prac § 112, at 177-178 [2d ed]; see also, Matter of Dewar v Cigarette Serv., 5 AD2d 764; Matter of Gem Credit Corp. v Consolidated Edison Co., 25 Misc 2d 359, 360, mod on other grounds 13 AD2d 535, appeal dismissed 11 NY2d 876; 5 NY Jur 2d, Article 78 and Related Proceedings, § 147, at 572). Consequently, Supreme Court had acquired jurisdiction over the parties and there is no reason why this Court should not convert plaintiff’s application to a proceeding in its proper form, i.e., an application for postforeign divorce maintenance (see, CPLR 103 [c]).
Casey and Harvey, JJ., concur with Mahoney, J.; Levine, J. P., and Mercure, J., dissent in a separate opinion by Levine, J. P.
Ordered that the order is affirmed, without costs.